      Case 2:18-cv-01128-GJF-KRS Document 172 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

                                Plaintiff,

v.                                                              No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

                                Defendant.

ORDER GRANTING SECOND JOINT MOTION TO MODIFY SCHEDULING ORDER

       The Court, having considered the parties’ Second Joint Motion to Modify Scheduling

Order (Doc. 171), and having consulted with the presiding judge about the trial scheduled in this

case, finds that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that the current and unexpired deadlines set in the

Court’s September 16, 2020 Amended Scheduling Order (Doc. 130), are extended as follows:

       (a) Termination of discovery:           June 18, 2021;

       (b) Motions relating to discovery:      July 8, 2021;

       (c) All other motions:                  July 20, 2021;

       (d) Pretrial order:      Plaintiff to Defendant by:      August 6, 2021;

                                Defendant to Court by:          August 20, 2021.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
